Citation Nr: 0717753	
Decision Date: 06/13/07    Archive Date: 06/26/07

DOCKET NO.  05-01 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to an initial compensable evaluation for 
bilateral hearing loss.


REPRESENTATION

Veteran represented by:  Jewish War Veterans of the United 
States


ATTORNEY FOR THE BOARD

Catherine Cykowski, Associate Counsel







INTRODUCTION

The veteran had active service from July 1951 to March 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada.

The Board previously remanded this matter in September 2006.  
The requested development has been completed, and this matter 
is again before the Board for appellate review.


FINDING OF FACT

The veteran currently has Level I hearing in the right ear 
and Level II hearing in the left ear.


CONCLUSION OF LAW

The schedular criteria for an evaluation in excess of zero 
percent for bilateral hearing loss have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 
4.85, Diagnostic Code (DC) 6100 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) and are now codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2006).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The duty to notify under the VCAA requires VA to notify the 
claimant and the claimant's representative, if any, of the 
information and medical or lay evidence that is necessary to 
substantiate the claim.  In Pelegrini v. Principi (Pelegrini 
II), 18 Vet. App. 112, 119-20 (2004), the Court specifically 
held that the VCAA requires VA to provide notice that informs 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim, (2) that VA 
will seek to provide, and (3) that the claimant is expected 
to provide.  In what can be considered a fourth element of 
the requisite notice, the Court further held that, under 38 
C.F.R. § 3.159(b), VA must request the claimant to provide 
any evidence in his possession that pertains to the claim.  
Id. at 120-21.  The Court has indicated that notice under the 
VCAA must be given prior to an initial unfavorable decision 
by the agency of original jurisdiction.  Id.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Under these provisions, VA is required 
to obtain service medical records and relevant VA healthcare 
records and must make reasonable efforts to help the veteran 
obtain other relevant medical records.  The duty to assist 
also requires VA to provide the claimant with a medical 
examination or a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d) (West 2002);  38 C.F.R § 3.159 (2006). 

The Court has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. 
App. at 183 (2002).  In this case, as explained below, VA has 
strictly complied with the VCAA by providing the veteran 
adequate notice and assistance with regard to the claims on 
appeal.  Accordingly, the veteran is not prejudiced by the 
Board's decision to proceed with the disposition of this 
appeal.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R.    
 § 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman 
at 488.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. 

A.  Duty to Notify

A June 2003 letter provided the veteran with VCAA notice 
regarding his claim for service connection for bilateral 
hearing loss.  This letter explained VA's duty to assist the 
veteran with the development of his claim and specified what 
types of evidence VA would be responsible for obtaining and 
what type of evidence VA would assist the veteran in 
obtaining.  The veteran was advised that he should submit any 
relevant medical records in his possession.  This notice 
complied with the timing requirements set forth in Pelegrini, 
as it was provided prior to the initial unfavorable rating 
decision.

Pursuant to VAOPGCPREC 8-2003 (December 22, 2003), 38 
U.S.C.A. § 5103(a) does not require VA to provide notice of 
the information and evidence necessary to substantiate a 
newly raised claim.  As noted above, the veteran took issue 
with the original non-compensable disability evaluation 
assigned for his bilateral hearing loss disability.  
According to VAOPGCPREC 8-2003, if in response to notice of 
its decision on a claim for which VA has already given the 
section 5103(a) notice, VA receives a NOD that raises a new 
issue, section 7105(d) only requires VA to take proper action 
and issue a Statement of the Case (SOC) if the disagreement 
is not resolved.  The RO properly issued an October 2004 SOC 
and July and an April 2006 Supplemental Statement of the Case 
(SSOC), which contained the pertinent laws and regulations, 
including the schedular criteria, and explained why the 
veteran's claim for an increased rating was denied.  Thus, a 
VCAA notification letter is not necessary for the issue of 
entitlement to a higher initial evaluation for bilateral 
hearing loss.

The Board finds that the duty to notify has been satisfied.  
All the VCAA requires is that the duty to notify is 
satisfied, and that appellants be given the opportunity to 
submit information and evidence in support of their claims. 
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996).

B.  Duty to Assist

The RO made reasonable efforts to assist the veteran with the 
development of this claim.  The relevant medical records 
identified by the veteran have been obtained and associated 
with the claims file.  The veteran has also been afforded two 
VA examinations.  The veteran has not alleged that any 
relevant evidence remains outstanding.  Accordingly, the 
Board finds that the duty to assist has been satisfied.

The RO attempted to obtain the veteran's service medical 
records from the National Personnel Records Center (NPRC).  
In July 2003, the NPRC informed the RO that the veteran's 
service medical records are presumed to have been destroyed 
in the 1973 fire at the NPRC.  Where service medical records 
are presumed destroyed, the Board has a heightened obligation 
to explain its findings and conclusions and consider the 
benefit-of-the-doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 
365 (1991).

II.  Analysis of Claim

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2006).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2006). 

The degree of impairment resulting from a disability is a 
factual determination in which the Board must focus on the 
current severity of the disability.  Francisco v. Brown, 7 
Vet. App. 55, 57-58 (1994).  Where an award of service 
connection for a disability has been granted and the 
assignment of an initial evaluation for that disability is 
disputed, separate evaluations may be assigned for separate 
periods of time based on the facts found.  In other words, 
the evaluations may be "staged."  Fenderson v. West, 12 
Vet. App. 119, 125-126 (1999).  In both claims for an 
increased rating on an original claim and an increased rating 
for an established disability, only the specific criteria of 
the Diagnostic Code are to be considered.  Massey v. Brown, 7 
Vet. App. 204, 208 (1994).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in the case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The RO granted service connection for bilateral hearing loss 
in a June 2004 rating decision.  This condition has been 
evaluated as noncompensably disabling according to 38 C.F.R. 
§ 4.85, Diagnostic Code 6100 (2006).  These ratings are 
reached by assigning a numeric designation of hearing loss 
for each ear.  The numeric designation is determined by 
comparing the average puretone threshold score at the 
frequencies of 1000, 2000, 3000 and 4000 Hertz to the speech 
discrimination score for each ear.   See 38 C.F.R. § 4.85 
(h), Table VI.  The numeric designations for both ears are 
then combined to determine the total percentage of hearing 
impairment, according to 38 C.F.R. § 4.85 (h), Table VII.  

In cases of exceptional hearing loss, i.e. when the puretone 
threshold at each of the four specified frequencies (1000, 
2000, 3000, and 4000 Hertz) is 55 decibels or more, the 
rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  Each ear 
will be evaluated separately.  38 C.F.R. § 4.86(a) (2006).  
When the puretone threshold is 30 decibels or less at 1000 
Hertz, and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results is the higher numeral.  That numeral will 
then be elevated to the next higher Roman numeral.  Each ear 
will be evaluated separately.  38 C.F.R. § 4.86(b) (2006).

The evidence reviewed in this case includes service medical 
records, VA examination reports and private treatment 
records.  For the reasons set forth below, the Board finds 
that the evidence does not support a compensable rating.

The veteran had active duty service from July 1951 to March 
1952.  As noted above, records from the veteran's period of 
active duty are not available.  

Post-service treatment records from a private physician, Dr. 
R.T., dated in 2002, reflect a diagnosis of hearing loss and 
note an in-service history of acoustic trauma.

VA outpatient treatment dated from 2004 to 2005 contain a 
diagnosis of mixed hearing loss.  These records show that the 
veteran underwent a left ear stapedectomy in January 2005.   

The veteran had a VA audiological evaluation in March 2004.  
Puretone thresholds obtained, in decibels, were as follows:  


500
1000
2000
3000
4000
RIGHT
50
35
10
35
80
LEFT
90
65
35
50
65

The average puretone threshold for the frequencies of 1000, 
2000, 3000 and 4000 Hertz was 40 in the right ear and 54 in 
the left ear.  Speech recognition scores obtained during the 
VA examination were 96 percent in the right ear and 100 
percent in the left ear.  According to Table VI,  the numeric 
designation for these puretone threshold averages and speech 
discrimination scores is I in the right ear and I in the left 
ear.   Table VII assigns a zero percent evaluation when both 
ears have a numeric designation of I.

The veteran had a VA audiological examination in October 
2006.  Puretone thresholds obtained, in decibels, were as 
follows:


500
1000
2000
3000
4000
RIGHT
40
35
5
35
75
LEFT
65
55
15
40
60

The average puretone threshold for the frequencies of 1000, 
2000, 3000 and 4000 Hertz was 38 in the right ear and 43 in 
the left ear.  Speech recognition scores were 85 percent in 
the right ear and 90 percent in the left ear.  According to 
Table VI, the numeric designation for these puretone 
threshold averages and speech discrimination scores is II for 
the right ear and II for the left ear.  Table VII assigns a 
zero percent evaluation when both ears have a numeric 
designation of II.  

The veteran has submitted several statements regarding his 
hearing loss.  The veteran states that his hearing loss may 
be related to acoustic trauma in service, specifically the 
noise from a bazooka blast in basic training.  The Board 
recognizes the veteran's statements but notes that his 
statements in this regard are not sufficient for rating 
purposes.  Evidence that requires medical knowledge must be 
provided by someone qualified as an expert by knowledge, 
skill, experience, training or education.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

After considering the evidence, the Board concludes that the 
criteria for an evaluation in excess of zero percent have not 
been met.  In reaching this determination, the Board 
considered the history of the disability as well as the 
current clinical manifestations of this disability and the 
effect this disability has on the earning capacity of the 
veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2006).  The rating 
schedule is designed to accommodate changes in condition.  
Therefore, the veteran may be awarded a higher evaluation in 
the future should his hearing loss disability picture change.  
See 38 C.F.R. § 4.1. At present, however, the criteria for an 
initial compensable evaluation for hearing loss have not been 
met.  In addition, the Board has considered the applicability 
of the benefit of the doubt doctrine.  As there is not an 
approximate balance of positive and negative evidence in this 
case, reasonable doubt could not be resolved in the veteran's 
favor.  Rather, as a preponderance of the evidence is against 
the claim, the claim must be denied.   


ORDER

An initial compensable evaluation for bilateral hearing loss 
is denied.


____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


